

116 S435 IS: Creating Advanced Streamlined Electronic Services for Constituents Act of 2019
U.S. Senate
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 435IN THE SENATE OF THE UNITED STATESFebruary 11, 2019Mr. Carper (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Director of the Office of Management and Budget to issue guidance on electronic
			 consent forms, and for other purposes.
	
 1.Short titleThis Act may be cited as the Creating Advanced Streamlined Electronic Services for Constituents Act of 2019 or the CASES Act. 2.Sense of CongressIt is the sense of Congress that—
 (1)congressional offices provide crucial services to constituents by acting as a liaison between the constituents and the respective agencies;
 (2)this includes assisting constituents by making inquiries and working toward resolutions on behalf of the constituent with the respective agencies; and
 (3)this process should be simplified through the creation of electronic forms that may be submitted under section 552a of title 5, United States Code (commonly referred to as the Privacy Act), thus modernizing the process for constituents and improving access and efficiency of Government services and agencies in order to expedite the resolution of the problem for which constituents sought help.
			3.OMB guidance on electronic consent and access forms
 (a)DefinitionsIn this section: (1)Agency; individual; recordThe terms agency, individual, and record have the meanings given those terms in section 552a(a) of title 5, United States Code.
 (2)DirectorThe term Director means the Director of the Office of Management and Budget. (b)GuidanceNot later than 1 year after the date of enactment of this Act, the Director shall issue guidance that—
 (1)requires each agency to accept electronic identity proofing and authentication processes for the purpose of allowing an individual to provide prior written consent for the disclosure of the records of the individual under section 552a(b) of title 5, United States Code, or for individual access to records under section 552a(d) of such title;
 (2)creates a template for electronic consent and access forms and requires each agency to accept the forms from any individual properly identity proofed and authenticated in accordance with paragraph (1) for the purpose of authorizing disclosure of the records of the individual under section 552a(b) of title 5, United States Code, or for individual access to records under section 552a(d) of such title; and
 (3)requires each agency to accept the electronic consent and access forms described in paragraph (2) from any individual properly identity proofed and authenticated in accordance with paragraph (1) for the purpose of authorizing disclosure of the records of the individual to another entity, including a congressional office, in accordance with section 552a(b) of title 5, United States Code, or for individual access to records under section 552a(d) of such title.
 (c)Agency complianceEach agency shall comply with the guidance issued under subsection (b) not later than 1 year after the date on which the guidance is issued.
 4.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.